United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Port Arthur, TX, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 18-1507
Issued: June 21, 2019

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

On August 1, 2018 appellant filed a timely appeal from a May 14, 2018 decision of the
Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
docketed this appeal as No. 18-1507.1
On March 28, 2018 appellant, then a 34-year-old city carrier, filed an occupational disease
claim (Form CA-2) alleging that she developed plantar fasciitis due to factors of her federal
employment.
By decision dated May 14, 2018, OWCP reviewed the merits of appellant’s claim and
found that the evidence of record was insufficient to establish that the employment events occurred
as alleged as she had not provided a detailed statement describing the employment duties she
claimed had caused her diagnosed medical condition.

1
The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this evidence for the first time on appeal. Id.

The Board has duly considered the matter and notes that, in the case of William A. Couch,2
it held that, when adjudicating a claim, OWCP is obligated to consider all evidence properly
submitted by a claimant and received by it before the final decision is issued. On April 19, 2018
OWCP received a narrative statement from appellant detailing her employment duties. Appellant
also submitted a March 7, 2018 report from Dr. Frederick E. Quirante, a specialist in podiatry.
In its May 14, 2018 decision, OWCP did not note receipt of appellant’s narrative statement
detailing her employment duties which she alleged had caused her plantar fasciitis.
While OWCP is not required to list every piece of evidence submitted to the record, the
record is clear that appellant’s narrative statement received on April 19, 2018 was not reviewed
before the issuance of its May 14, 2018 decision. Whether OWCP receives relevant evidence on
the date of the decision or days before, such evidence must be considered.3 As the Board’s
decisions are final as to the subject matter appealed, it is crucial that all evidence relevant to the
subject matter of the claim properly submitted to OWCP be reviewed and addressed.4
Accordingly, the case is remanded for proper review of the evidence. Following any
necessary further development, OWCP shall issue a de novo decision.
IT IS HEREBY ORDERED THAT the May 14, 2018 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further action consistent with
this order of the Board.

2

41 ECAB 548 (1990).

3

T.J., Docket No. 14-1854 (issued February 3, 2015); J.J., Docket No. 12-1062 (issued December 12, 2012);
William McKennon, 51 ECAB 145 (1999).
4

T.J., id.; see Yvette N. Davis, 55 ECAB 475 (2004).

2

Issued: June 21, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

3

